 



Exhibit 10.30
SETTLEMENT AND STANDSTILL AGREEMENT
     This SETTLEMENT AND STANDSTILL AGREEMENT (this “Agreement”) is dated as of
November 17, 2005 by and among Spectrum Sciences & Software Holdings Corp., a
Delaware corporation (“Spectrum”), BG Capital Group Ltd., a Bahamian corporation
(“BG”), and Robert Genovese, an individual (“Genovese”). Spectrum, BG and
Genovese are sometimes collectively referred to herein as the “Parties” and
individually as a “Party.”
RECITALS
     WHEREAS, BG, Genovese and Spectrum, by and through their respective
attorneys, have entered into a Stipulation and Agreement of Compromise,
Settlement and Release, a copy of which is attached hereto as Exhibit A (the
“Stipulation”), in connection with Civil Action Nos. 04-80665 and 05-80992 filed
by Todd Augenbaum (“Plaintiff”) in the United States District Court for the
Southern District of Florida (the “Court”);
     WHEREAS, pursuant to the Stipulation, BG and Genovese have agreed to pay a
settlement amount of $3,250,000, of which (i) an initial payment of $800,000 is
to be paid directly to Abraham Fruchter & Twersky LLP (“AF&T”) as partial
payment of Plaintiff’s attorneys’ fees and expenses following final Court
approval of the Stipulation, and (ii) $2,450,000 is payable to or for the
benefit of Spectrum pursuant to a promissory note and confession of judgment
executed by BG, a copy of which is attached hereto as Exhibit B (the “Note”).
     WHEREAS, the Note provides for (i) a principal payment of $175,000 (the
“Second Payment”) within six months of final Court approval of the Stipulation
(the “Second Payment Date”), and (ii) a principal payment of $2,275,000 (the
“Final Payment”) within eighteen months of final Court approval of the
Stipulation;
     WHEREAS, the Stipulation and the Note provide that the Second Payment shall
be payable directly to AF&T for the balance of Plaintiff’s attorneys’ fees and
expenses and the Final Payment shall be payable to Spectrum;
     WHEREAS, the Stipulation provides that the Final Payment may be satisfied
with tender of Spectrum’s common stock valued at the closing market price of
Spectrum’s common stock on the date of delivery thereof;
     WHEREAS, pursuant to the Stipulation, BG and Genovese have delivered to
Zuckerman Spaeder LLP (the “Escrow Agent”) one million shares of Spectrum common
stock (the “Escrow Common Stock”) to secure the payment of BG’s and Genovese’s
obligations set forth in the Stipulation and the Note; and
     WHEREAS, the Parties’ desire to modify the payment terms with respect to
the Second and Final Payments due to Spectrum in consideration for the
agreements and covenants of BG

 



--------------------------------------------------------------------------------



 



and Genovese set forth herein.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereto agree as follows:
AGREEMENT
          1. Incorporation by Reference. All Recitals set forth above are hereby
incorporated by reference into this Section 1 as if they were set forth in full
herein.
          2. Modification of Terms of Second and Final Payments to Spectrum.
               (a) Notwithstanding any provision of the Stipulation or the Note
to the contrary, and subject to subsection (b) below, the Parties acknowledge
and agree that:
                    (i) BG and Genovese shall direct the Escrow Agent in
accordance with provisions of the Stipulation to sell such number of shares of
the Escrow Common Stock as is necessary to pay the Second Payment, and to
deliver to AF&T the proceeds resulting from such sale no later than the Second
Payment Date;
                    (ii) BG and Genovese shall direct the Escrow Agent in
accordance with the provisions of the Stipulation to release to Spectrum no
later than the Second Payment Date the remainder of the shares of the Escrow
Common Stock;
               (b) Notwithstanding the provisions of subsection 2(a) above,
Spectrum may elect, by giving notice to BG and Genovese not less than thirty
days prior to the Second Payment Date, to receive all of the shares of the
Escrow Common Stock in complete satisfaction of BG’s and Genovese’s obligations
with respect to the Second and Final Payments, in which case BG and Genovese
shall direct the Escrow Agent to release the Escrow Common Stock to Spectrum no
later than the Second Payment Date; provided, however, that, prior to or
contemporaneously with the release of the Escrow Common Stock to Spectrum,
Spectrum shall pay the Second Payment to AF&T in U.S. dollars in accordance with
the terms of the Stipulation and the Note. In the event Spectrum fails to
provide such notice, Spectrum shall be deemed to have waived the right to make
the election granted under this subsection 2(b).
               (c) Following payment of the Second Payment and delivery of the
Escrow Common Stock in accordance with subsections 2(a) or 2(b) above, BG and
Genovese shall have no further obligations with respect to the Second and Final
Payments or otherwise under the Stipulation or the Note.
          3. Agreement Not To Sell Escrow Common Stock. Notwithstanding any
provision of the Stipulation to the contrary, BG and Genovese hereby agree not
to direct the Escrow Agent to sell the Escrow Common Stock more than thirty days
prior to the Second Payment Date, except as may be required by the Stipulation
or by law.

 



--------------------------------------------------------------------------------



 



          4. Agreement to Stand Still.
               (a) Each of BG and Genovese hereby agrees that, effective as of
the date hereof and until the Standstill Termination Date (as defined below),
without the prior written consent of Spectrum, specifically expressed in a
resolution adopted by the Board of Directors of Spectrum, it will not and will
cause its Affiliates (as defined below) to not:
                    (i) acquire, directly or indirectly (including through the
exercise of any options), any Securities (as defined below) of Spectrum;
                    (ii) make, or in any way participate, directly or
indirectly, in any “solicitation” (as such term is used in the proxy rules of
the Securities and Exchange Commission as in effect on the date hereof) of
proxies or consents (whether or not relating to the election or removal of
directors), seek to advise, encourage or influence any person with respect to
the voting of any Securities, initiate, propose or otherwise “solicit” (as such
term is used in the proxy rules of the Securities and Exchange Commission as in
effect on the date hereof) stockholders of Spectrum for the approval of
stockholder proposals whether made pursuant to Rule 14a-8 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise, or induce
or attempt to induce any other person to initiate such stockholder proposal;
                    (iii) seek, propose, or make any statement with respect to,
any merger, consolidation, business combination, tender or exchange offer, sale,
or purchase of assets, sale or purchase of securities, dissolution, liquidation,
restructuring, recapitalization or similar transaction of or involving Spectrum
or any of its Affiliates;
                    (iv) form or cause the formation of, join or in any way
participate, directly or indirectly, in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any Securities of
Spectrum;
                    (v) otherwise act, alone or in concert with others, to
control or seek to control the management, Board of Directors or policies of
Spectrum;
                    (vi) seek, alone or in concert with others, the removal of
any member of the Board of Directors of Spectrum;
                    (vii) make any publicly disclosed proposal with respect to
Spectrum or any of its Affiliates;
                    (viii) issue any press release or make any published
statement regarding the business of Spectrum;
                    (ix) make any proposal, statement or inquiry, or disclosing
any intention, plan or arrangement (whether written or oral) inconsistent with
the foregoing, or disclose any request to amend, waive or terminate any
provision of this Agreement;
                    (x) enter into any arrangements, understandings or
agreements

 



--------------------------------------------------------------------------------



 



(whether written or oral) with, or advise, finance, assist or encourage, any
other person to take any action which BG and Genovese would be prohibited from
taking under this Section 4; and
                    (xi) communicate directly or indirectly with any director,
officer, employee or other agent of Spectrum with respect to any information
which would constitute material non-public information relating to Spectrum
under federal securities laws.
               (b) For purposes of this Agreement, an “Affiliate” of a person
shall have the meaning set forth in Rule 12b-2 of the Exchange Act as in effect
on the date hereof and, in addition, shall include “Associates” (as defined in
Rule 12b-2) of the Exchange Act as in effect on the date hereof) of such person
and its Affiliates.
               (c) The term “Securities” shall mean the shares of common stock
and other securities of Spectrum, as the context implies, entitled to vote
generally in the election of directors, any other securities (including, without
limitation, rights and options) convertible into, exchangeable for or
exercisable for, any of the foregoing (whether or not presently convertible,
exchangeable or exercisable), or any indebtedness of Spectrum.
               (d) The “Standstill Termination Date” shall be December 31, 2008.
          5. Confidential Information and Materials.
               (a) BG and Genovese agree that during the course of their
relationship with Spectrum, they or their affiliates have obtained and may
obtain in the future certain Confidential Information. “Confidential
Information” is information concerning Spectrum which Spectrum attempts to keep
confidential, has not been publicly disclosed by Spectrum, is not a matter of
common knowledge in its industry, including, but not limited to, certain
information relating to the business plans, trade practices, finances,
accounting methods, methods of operations, trade secrets, marketing plans or
programs, forecasts, statistics relating to markets, contracts, customers,
compensation arrangements, and business opportunities.
               (b) Each of BG and Genovese agrees that the Confidential
Information is proprietary to Spectrum, and to take the following steps to
preserve the confidential and proprietary nature of the Confidential
Information:
                    (i) until the Standstill Termination Date, BG and Genovese
shall not, and shall cause their Affiliates not to, use, disclose or otherwise
permit any person or entity access to any Confidential Information other than as
agreed to by Spectrum or as may be required to be disclosed by law or by any
court, administrative agency, or arbitration panel; and
                    (ii) until the Standstill Termination Date, other than as
agreed to by Spectrum or as may be required to be disclosed by law or by any
court, administrative agency, or arbitration panel, BG and Genovese shall take,
and shall cause their Affiliates to take, all reasonable precautions to prevent
disclosure of Confidential Information (including disclosure by agents or
representatives) to unauthorized persons or entities.

 



--------------------------------------------------------------------------------



 



          6. Remedies. It is understood and agreed that money damages would not
be a sufficient remedy for any breach of this Agreement by any Party hereto and
that the non-breaching Party shall be entitled to equitable relief, including
injunction and specific performance, as a remedy for any such breach. Such
remedies shall not be deemed to be the exclusive remedies for a breach of this
Agreement, but shall be in addition to all other remedies available at law or
equity to the non-breaching Party. In the event of litigation relating to this
Agreement, if a court of competent jurisdiction determines that a Party has
breached this Agreement, such breaching Party shall be liable for and pay to the
other Party on demand the legal fees and expenses incurred by the non-breaching
Party in connection with such litigation, including any appeal therefrom.
          7. Waivers and Amendments. No failure or delay by any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
future exercise thereof or the exercise of any other right, power or privilege
hereunder. No provision of this Agreement can be amended without the specific
written consent of the Parties hereto.
          8. Choice of Law/Consent to Jurisdiction.
          (a) The validity, interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of New York without regard
to the conflict of laws principles thereof.
          (b) In the event any Party brings any action, suit or proceeding
against the other arising out of or relating to this Agreement, each Party
hereby irrevocably and unconditionally consents to the jurisdiction of the
federal and state courts of the State of New York for such action, suit or
proceeding arising out of or relating to this Agreement, and agrees not to
commence any action, suit or proceeding related thereto except in such courts.
Each Party further hereby irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of or
relating to this Agreement in the federal and state courts of the State of New
York, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.
          (c) Each Party hereto further agrees that service of any process,
summons, notice or document by U.S. registered mail to its address shall be
effective service of process for any action, suit or proceeding brought against
it in any such court.
          9. Termination. In the event the Court does not approve the
Stipulation, this Agreement shall be rendered null and void and of no further
force and effect.
          10. Notices. Any notice, direction, and/or demand to be given or made
by the Parties shall be given in accordance with the notice provisions set forth
in the Stipulation.
          11. Counterparts. For the convenience of the Parties, any number of
counterparts of this Agreement may be executed by the Parties hereto. Each such
counterpart shall be, and shall be deemed to be, an original instrument, but all
such counterparts taken together shall

 



--------------------------------------------------------------------------------



 




constitute one and the same Agreement.
          12. Successors and Assigns. The benefits of this Agreement shall inure
to the respective successors and assigns of the Parties hereto, and the
obligations and liabilities assumed in this Agreement by the Parties hereto
shall be binding upon their respective successors and assigns. No Party may
assign any of its duties, rights or obligations hereunder without the prior
written consent of the other Parties.
          13. Entire Agreement. This Agreement, together with the Exhibits,
embodies the entire agreement and understanding of the Parties hereto and
supersedes any and all prior agreements, arrangements and understandings
relating to the matters provided for herein. No alteration, waiver, amendment,
change or supplement hereto shall be binding or effective unless the same is set
forth in writing signed by a duly authorized representative of each Party and
may be modified or waived only by a separate letter executed by each Party
expressly so modifying or waiving this Agreement.
          14. Severability. The covenants and agreements contained in this
Agreement are separate and severable and the invalidity or unenforceability of
any one or more of such covenants or agreements, if not material to the
arrangement that is the basis for this Agreement, shall not affect the validity
or enforceability of any other covenant or agreement contained in this
Agreement. If, in any judicial proceeding, a court shall refuse to enforce one
or more of the covenants or agreements contained in this Agreement because the
duration thereof is too long, it is expressly agreed between the Parties to this
Agreement that such duration shall be deemed reduced to the extent necessary to
permit the enforcement of such covenants or agreements.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed or caused this
Agreement to be executed as of the day and year first written above.

                  SPECTRUM SCIENCES & SOFTWARE HOLDINGS CORP.    
 
           
 
  By:   /s/ Michael Megless    
 
           
 
      Name: Michael Megless
Title: Vice President and CFO    
 
                BG CAPITAL GROUP, LTD.    
 
           
 
  By:   /s/ Robert Genovese    
 
           
 
      Name: Robert Genovese
Title: President    
 
                ROBERT GENOVESE    
 
                /s/ Robert Genovese              

 



--------------------------------------------------------------------------------



 



Exhibit A
STIPULATION AND AGREEMENT OF
COMPROMISE, SETTLEMENT AND RELEASE
(intentionally omitted — on file with the registrant)

 



--------------------------------------------------------------------------------



 



Exhibit B
NON-INTEREST BEARING CONFESSED
JUDGMENT PROMISSORY NOTE
(intentionally omitted — on file with the registrant)

 